DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 7-21 are pending.
Claims 1-6 are cancelled.
Claims 10-15 are withdrawn as being directed to a non-elected invention, the election having been made on 9/9/2019.
Claims 7-9 and 16-21 have been examined.

Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coulon et al. (Liver International. 2010; 146-162, previously cited 10/27/2020) and evidenced by Daquinag et al. (Trends Pharmacol Sci. 2011 May;32(5):300-7, previously cited 9/4/2020.).
Claim 7 is drawn to a method for treating non-alcoholic fatty liver disease, insulin resistance or glucose intolerance as follows.

    PNG
    media_image1.png
    398
    983
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    614
    718
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    359
    529
    media_image3.png
    Greyscale
Coulon et al. teach “Angiogenesis in chronic liver disease and its complications” (Title). Coulon et al. teach angiogenesis involved in the disease progression of non-alcoholic steatohepatitis (NASH), a non-alcoholic fatty liver disease, and further teach the use of anti-angiogenic therapy as a tool for blocking or slowing down the disease progression (Abstract; p153, col 2, Angiogenesis in non-alcoholic steatohepatitis) shown in Fig 4 above. Coulon et al. further teach an anti-angiogenic agent is endostatin (p149, col 1, para 1; p148, Fig 1). Thus, it is at once envisage to administer Coulon’s endostatin (shown by arrows) as an anti-angiogenic agent to treat non-alcoholic steatohepatitis (NASH), a non-alcoholic fatty 

    PNG
    media_image4.png
    348
    632
    media_image4.png
    Greyscale

With respect to claim 16, the inhibition of fat deposition in the liver of the subject by the endostatin is an inherent property of the treatment. MPEP 2112 states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
With respect to claim 18, the inhibition of expression of central regulatory factors is an inherent property as evidenced by Daquinag et al. (p301, col 1, para 1; Fig 1).
Therefore, the reference is deemed to anticipate the instant claims above.
Applicant’s Argument
(i) Anticipation requires a single prior art reference that discloses each element of the 
(ii) Coulon et al. do not teach that endostatin is one of the anti-angiogenic treatments that can be used, Table 1 (Remarks, p7, para 2), and 
(iii) Neither Coulon et al. nor Daquianag et al. teach that endostatin or functional variants thereof could be used to directly inhibit preadipocytes differentiation in a subject (Remarks, p7, para 3 bridging to p10, para 1).
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because an additional reference (Daquinag et al.) can be also used for anticipation to show that a characteristic not disclosed in the reference is inherent, not limited to a single reference as argued by applicant. See MPEP 2131.01, 
Applicant’s argument (ii) is not persuasive because Coulon et al. explicitly show the use of endostatin as an anti-angiogenic agent (p148, Fig 1) for treating non-alcoholic steatohepatitis (NASH), a non-alcoholic fatty liver disease, for blocking or slowing down the disease progression (Abstract; p153, col 2, Angiogenesis in non-alcoholic steatohepatitis) and figure 4, not limited to the teaching of Table 1 as argued by applicant.
Applicant’s argument (iii) is not persuasive because the limitation “wherein the endostatin or functional variant thereof directly acts on preadipocytes in the subject” as argued by applicant does not play a patent weight. A "wherein clause" in a method claim is not given weight when it simply expresses the intended result of a process step positively recited according to MPEP 2111.04(I). In the present case, the wherein clause simply expresses the intended result of a process step of administering endostatin or a functional variant of endostatin to treat non-, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).
For at least the reasons above, the arguments are nor persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 8-9, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coulon et al. evidenced by Daquinag et al. as applied to claims 7, 16, 18 and further in view of Fu et al. (IUBMB Life. 2009; 61(6): 613–626, cited in IDS 8/11/2017.).
Claim 8 is drawn to the functional variant of YH-16 (SEQ ID NO: 2).
Coulon et al. and evidenced by Daquinag et al. teach the use of Endostatin as an anti-angiogenetic agent to treat non-alcoholic fatty liver disease by inhibiting preadipocyte differentiation in human as applied to claims 7, 16, and 18 above.
Coulon et al. and evidenced by Daquinag et al. do not explicitly teach the anti-angiogenetic agent as YH-16 (SEDQ ID NO: 2).
Similarly, Fu et al. teach Endostatin is a specific endogenous angiogenesis inhibitor (Summary, line 1-2). Fu et al. teach a recombinant endostatin variant (ZBP-endostatin referred to Endostar) is much more stable intracellularly and shows more potent antiangiogenic activity compared to wild type endostatin (p618, col 2, para 1). Fu et al. further teach that ZBP-endostatin was called YH-16 (p619, description under Table 1). Because both references of Coulon et al. and Fu et al. teach the use of endostatin as an angiogenesis inhibitor, one of ordinary skill in the art would have been suggested and/or motivated to use YH-16 as a more stable and antiangiogenic agent to treat non-alcoholic fatty liver disease taught by Coulon et al., reading on claims 8-9.
With respect to claim 17, Coulon et al. teach the use of Endostatin as an anti-angiogenetic 
With respect to claim 19, Fu et al. teach a first endostatin of YH-16 has more potent antiangiogenic activity compared to a second wild type endostatin (p618, col 2, para 1), reading on the limitation of claim 19.
With respect to claim 20, Fu et al. teach a first endostatin of YH-16 has more potent antiangiogenic activity compared to a second wild type endostatin (p618, col 2, para 1). It is noted that the inhibition of weight gain is an inherent property of after administration of endostatin without adding a manipulated step to the method of claim 20.
One of ordinary skill in the art would have been motivated to use YH-16 to treat angiogenesis related disease or disorder (e.g., non-alcoholic fatty liver disease) because Coulon et al. teach administration of anti-angiogenic agents (e.g., Endostatin) to treat CLDs comprising non-alcoholic fatty liver disease (p155, col 1, last para), and Fu et al. teach the endostatin analog of YH-16 has more potent antiangiogenic activity compared to the wild type endostatin (p618, col 2, para 1). The combination would have reasonable expectation of success because both references teach the use of endostatin as an anti-angiogenic agent.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Applicant’s Argument
Claim 19 recites, "selecting a first endostatin or functional variant thereof that is more effective in directly inhibiting preadipocyte differentiation than a second endostatin or functional nd last para).
Claims 8-9, 17 and 19-20 would not have been obvious over Coulon et al. evidenced by Daquinag et al. and further in view of Fu et al. because claim 7 would not have been obvious over Coulon et al. evidenced by Daquinag et al. (Remarks, p10, last three para bridging to p11, para 1).
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive. See response to argument above.

2. 	Claims 7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Utzschneider et al. (The Journal of Clinical Endocrinology & Metabolism 91(12):4753-4761, previously cited 4/13/2020) in view of Rupnick et al. (Proc Natl Acad Sci USA. 2002;99:10730-10735, previously cited 7/8/2019) and Daquinag et al. (Trends Pharmacol Sci. 2011 May;32(5):300-7, previously cited 9/4/2020).
Claim 7 is drawn to a method for treating non-alcoholic fatty liver disease, insulin resistance or glucose intolerance as follows.

    PNG
    media_image1.png
    398
    983
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    302
    435
    media_image5.png
    Greyscale
Utzschneider et al. teach nonalcoholic fatty acid disease (NAFLD) is a common hepatic disorder characterized by fat accumulation in the liver shown as follows (p4753, col 1, line 1-3; p4754, col 2, line 1-5). Utzschneider et al. teach obesity is associated with NAFLD (p4754, col 2, Obesity, Adipokines, Inflammation, and NAFLD) and further teach obesity leading to insulin resistance and nonalcoholic fatty acid disease (NAFLD) shown above (p4755, col 1, para 2; p4755, Fig 2). 
Utzschneider et al. teach the use of weight loss to treat insulin resistance and NAFLD, but do not explicitly teach administration of endostatin to induce weight loss.

    PNG
    media_image6.png
    339
    328
    media_image6.png
    Greyscale
Rupnick et al. teach "Adipose tissue mass can be regulated through the vasculature" (Title). Rupnick et al. teach the use of anti-angiogenic agents for different mouse obesity models, and treatment resulted in dose-dependent, reversible weight reduction and adipose tissue loss (Abstract). Rupnick et al. show a method of administering endostatin in appetite of ob/ob mice resulting in less weight (weight loss) in comparison to the saline control group shown as follows (pl0734, col 1, Fig 5B). Because Utzschneider et al. teach (i) obesity is associated with NAFLD (p4754, col 2, Obesity, Adipokines, Inflammation, and NAFLD) and (ii) inhibition obesity and/or insulin resistance to treat or prevent NAFLD (p4755, Fig 2), one of ordinary skill in the art would have been taught and/or motivated by administering Rupnick’s endostatin to induce weight loss (reading on treating obesity) to treat 
With respect to claim 16, the inhibition of fat deposition in the liver of the subject by the endostatin is an inherent property of the treatment. MPEP 2112 states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claim 17, Rupnick et al. teach high-fat diets have been shown to produce fatty liver in both animal and human (p4755, col 2, Potential Mechanisms for Hepatic Fat Accumulation, last two line). Thus, it would be obvious to administer endostatin to treat an NAFLD patient due to high-fat diet.
With respect to claim 18, the inhibition of expression of central regulatory factors of PPARγ is an inherent property as evidenced by Daquinag et al. (p301, col 1, para 1; Fig 1).
One of ordinary skill in the art would have been taught and motivated to treat nonalcoholic fatty acid disease (NAFLD) by administering Rupnick’s endostatin because Utzschneider et al. teach to control excess carloric intakese to reduce obesity (reading on weight loss) to treat NAFLD (p4754, col 2, Obesity, Adipokines, Inflammation, and NAFLD; p4755, Fig 2) and Rupnick et al. show a method of administering endostatin in appetite of ob/ob mice resulting in less weight (weight loss) in comparison to the saline control group (pl0734, col 1, Fig 5B). The combination would have reasonable expectation of success because the references 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Applicant’s Arguments
Utzschneider et al. in view of Rupnick and et al. and Daquinag et al. is not obvious because (a) Utzschneider et al. do not teach that endostatin or functional variant thereof could be used or that endostatin could act directly on preadipocytes (Remarks, p11, last para) and there is no indication that the weight loss is from the liver such as in NAFLD and the ob/ob mice in Rupnick et al. were not fed a high-fat diet (Remarks, p12, last para), and (b) the Office Action has failed to provide a reasonable rationale as to why one skilled in the art would use endostatin to treat nonalcoholic fatty acid disease (p12, para 1 bridging to p13, para 1-2).
one skilled in the art would not administer endostatin or variant thereof in the treatment of NAFLD because (a) Utzschneider et al. note that there is no established treatment for NAFLD (pg. 4758, left col) and (b) Rupnick et al. provide no indication that the weight loss from angiogenesis inhibitors is from the liver and examined mice that were not fed a high-fat diet (Remarks, p13, last para).
The combination of prior arts clearly teaches away applying endostatin to directly inhibit preadipocyte differentiation (p14, para 3).

Response to Argument
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive for the reasons as follows.

Appplicant’s argument (ii) is not persuasive because applicant argues references separately; whereas, the rejection is based on the combination of Utzschneider et al. in view of Rupnick et al. and Daquinag et al. In particular, Utzschneider et al. teach the use of weight loss to treat insulin resistance and obesity associated NAFLD (p4754, col 2, Obesity, Adipokines, Inflammation, and NAFLD; p4755, Fig 2), providing a teaching for treating insulin resistance and obesity associated NAFLD via weight loss. Rupnick et al. teach administration of endostatin in to mice resulting in less weight, reading on weight loss, (pl0734, col 1, Fig 5B). Applicant’s argument of “weight loss is from the liver” in not a limitation in the claims. Furthermore, the argument of “ob/ob mice in Rupnick et al. were not fed a high-fat diet” is not persuasive either because a cause of weight gains is not limited to high fat diet. Because Utzschneider et al. teach (i) obesity is associated with NAFLD (p4754, col 2, Obesity, Adipokines, Inflammation, and NAFLD) and (ii) inhibition obesity and/or insulin resistance to treat or prevent NAFLD (p4755, Fig 2), one of ordinary skill in the art would have been taught and/or motivated by administering Rupnick’s endostatin to induce weight loss (reading on treating obesity) to treat nonalcoholic fatty acid disease (NAFLD) as taught by Utzschneider et al. (p4754, col 2, Obesity, Adipokines, Inflammation, and NAFLD; p4755, Fig 2). Daquinag et al. is recited as evidence (p301, Fig 1) to demonstrate Rupnick’s endostatin is inherently directly inhibiting preadipocyte differentiation. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Because Utzschneider et al. teach (i) obesity is associated with NAFLD (p4754, col 2, Obesity, Adipokines, Inflammation, and NAFLD) and (ii) inhibition obesity and/or insulin resistance to treat or prevent NAFLD (p4755, Fig 2), one of ordinary skill in the art would have been taught and/or motivated by administering effective amount of Rupnick’s endostatin to induce weight loss (reading on treating obesity) in order to treat nonalcoholic fatty acid disease (NAFLD) as taught by Utzschneider et al. (p4754, col 2, Obesity, Adipokines, Inflammation, and NAFLD; p4755, Fig 2). See office action above in details.
Applicant’s argument (iv) is not persuasive because applicant does not provide any data or persuasive fact/reason to support the argument of “teaching away”. 

3.	Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Utzschneider et al. in view of Rupnick et al. and Daquinag et al. as applied to claims 7, 16-18 and further in view of Fu et al. (IUBMB Life. 2009; 61(6): 613–626, cited in IDS 8/11/2017.).
Claim 8 is drawn to the functional variant of YH-16 (SEQ ID NO: 2).
Utzschneider et al. in view of Rupnick et al. and evidenced by Daquinag et al. teach the use of Endostatin as an anti-angiogenetic agent to treat non-alcoholic fatty liver disease by inhibiting preadipocyte differentiation in human as applied to claims 8-9 and 19-20 above. Utzschneider et al. in view of Rupnick et al. and evidenced by Daquinag et al. do not explicitly 
Similarly, Fu et al. teach Endostatin is a specific endogenous angiogenesis inhibitor (Summary, line 1-2). Fu et al. teach a recombinant endostatin variant (ZBP-endostatin referred to Endostar) is much more stable intracellularly and shows more potent antiangiogenic activity compared to wild type endostatin (p618, col 2, para 1). Fu et al. further teach that ZBP-endostatin was called YH-16 (p619, description under Table 1). Thus, one of ordinary skill in the art would have been suggested and/or motivated to use YH-16 as a more stable and antiangiogenic agent to treat non-alcoholic fatty liver disease taught by Coulon et al., reading on claims 8-9.
With respect to claim 19, Fu et al. teach a first endostatin of YH-16 has more potent antiangiogenic activity compared to a second wild type endostatin (p618, col 2, para 1), reading on the limitation of claim 19.
With respect to claim 20, Fu et al. teach a first endostatin of YH-16 has more potent antiangiogenic activity compared to a second wild type endostatin (p618, col 2, para 1). Thus, it would be obvious to treat a patient with non-alcoholic fatty liver disease regardless of a patient’s diet.
One of ordinary skill in the art would have been motivated to use YH-16 to treat non-alcoholic fatty liver disease by inducing weight loss because Utzschneider et al. in view of Rupnick et al. and evidenced by Daquinag et al. teach the use of Endostatin as an anti-angiogenetic agent to treat non-alcoholic fatty liver disease by inhibiting preadipocyte differentiation in human and Fu et al. teach endostatin of YH-16 has more potent antiangiogenic activity compared to the wild type endostatin (p618, col 2, para 1). The combination would have reasonable expectation of success because both references teach the use of endostatin as an anti-
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Argument
Applicant's argument of “claims 8-9 and 19-20; Utzschneider et al., Rupnick et al., Daquinag et al. and Fu et al.” (Remarks, p14, last two para bridging to p15, para 1) filed 1/27/2021 have been fully considered but they are not persuasive. See response to arguments above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-9, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,364,493 B2 (the ‘493 patent) in view of Coulon et al. (Liver International. 2010; 146-162, previously cited 10/27/2020) and Daquinag et al. (Trends Pharmacol Sci. 2011 May;32(5):300-7, previously cited 9/4/2020.).
Claim 1 of the '493 patent disclosed a method and composition comprising endostatin.
Claim 1 of the '493 patent does not explicitly teach the use of endostatin to treat non-alcoholic fatty liver disease (NAFLD).

    PNG
    media_image4.png
    348
    632
    media_image4.png
    Greyscale
p153, col 2, Angiogenesis in non-alcoholic steatohepatitis) shown in Fig 4 as follows. Coulon et al. further teach an anti-angiogenic agent is endostatin (p149, col 1, para 1; p148, Fig 1). Daquinag et al. is recited to show blood vessels required for preadipocyte differentiation as above (p301, Fig 1) demonstrating Coulon’s angiogenesis inhibitor of Endostatin is inherently directly inhibiting preadipocyte differentiation. Thus, Coulon’s angiogenesis inhibitor of Endostatin is inherently directly inhibiting preadipocyte differentiation, satisfying the instant claims 7, 16, and 18.
Claim 3 of the '493 patent disclosed endistatin as SEQ ID NO: 3 with 100% homology to YH-16 (SEQ ID NO: 2), satisfying the instant claims 8-9.
Response to Argument
Applicant's argument of “claims 7-9 and 16 are allowable over claims 1 and 3 of the '493 patent in view of Coulon et al. and Daquinag et al.” (Remarks, p15, para 3) filed 1/27/2021 have been fully considered but they are not persuasive. See response to arguments above.

Claims 7, 16, and 18-19 are rejected on the ground of nonstatutory double patenting as s 1 and 3 of U.S. Patent No. U.S. Patent No. 10, 647,968 B2 (the '968 patent) in view of Coulon et al. (Liver International. 2010; 146-162, previously cited 10/27/2020) and Daquinag et al. (Trends Pharmacol Sci. 2011 May;32(5):300-7, previously cited 9/4/2020.).
Claim 1 of the '968 patent disclosed a method and human endostatin variant.
Claim 1 of the '968 patent does not explicitly teach the use of an endostatin variant to treat non-alcoholic fatty liver disease (NAFLD).
Coulon et al. teach “Angiogenesis in chronic liver disease and its complications” (Title). Coulon et al. teach angiogenesis involved in the disease progression of non-alcoholic steatohepatitis (NASH), a non-alcoholic fatty liver disease, and further teach the use of anti-angiogenic therapy as a tool for blocking or slowing down the disease progression (Abstract; 
    PNG
    media_image4.png
    348
    632
    media_image4.png
    Greyscale
p153, col 2, Angiogenesis in non-alcoholic steatohepatitis) shown in Fig 4 as follows. Coulon et al. further teach an anti-angiogenic agent is endostatin (p149, col 1, para 1; p148, Fig 1). Daquinag et al. is recited to show blood vessels required for preadipocyte differentiation as above (p301, Fig 1) demonstrating Coulon’s angiogenesis inhibitor of Endostatin is inherently directly inhibiting preadipocyte differentiation. Thus, Coulon’s angiogenesis inhibitor of Endostatin is inherently directly inhibiting preadipocyte differentiation, satisfying the instant claims 7, 16, and 18.
.
Response to Argument
Applicant's argument of “the '968 patent in view of Coulon et al. and Daquinag et al.” (Remarks, p15, last two para bridging to p18, para 1) filed 1/27/2021 have been fully considered but they are not persuasive. See response to arguments above.

Claims 7-9 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,364,493 B2 (the '493 patent) in view of Utzschneider et al. (The Journal of Clinical Endocrinology & Metabolism 91(12):4753-4761, previously cited 4/13/2020) in view of Rupnick et al. (Proc Natl Acad Sci USA. 2002;99:10730-10735, previously cited 7/8/2019) and evidenced by Daquinag et al. (Trends Pharmacol Sci. 2011 May;32(5):300-7, previously cited 9/4/2020).
Claim 1 of the '493 patent disclosed a method and composition comprising endostatin.

    PNG
    media_image5.png
    302
    435
    media_image5.png
    Greyscale
Claim 1 of the '493 patent does not explicitly teach the use of endostatin to treat non- alcoholic fatty liver disease (NAFLD). 
Utzschneider et al. teach nonalcoholic fatty acid disease (NAFLD) is a common hepatic
disorder characterized by fat accumulation in the liver shown as follows (p4753, col 1, line 1-3; p4754, col 2, line 1-5). Utzschneider et al. teach that lifestyle changes, mostly focused on weight 
Utzschneider et al. teach the use of weight loss to treat insulin resistance and NAFLD, but do not explicitly teach administration of endostatin to induce weight loss.
Rupnick et al. teach "Adipose tissue mass can be regulated through the vasculature" (Title). Rupnick et al. teach the use of anti-angiogenic agents for different mouse obesity models, and treatment resulted in dose-dependent, reversible weight reduction and adipose tissue loss (Abstract). Rupnick et al. show a method of administering endostatin in appetite of ob/ob mice 
    PNG
    media_image6.png
    339
    328
    media_image6.png
    Greyscale
resulting in less weight (weight loss) in comparison to the saline control group (p10734, col 1, Fig 5B). Thus, one of ordinary skill in the art would have been taught by administering endostatin to induce weight loss. Daquinag et al. is recited as evidence to show blood vessels required for preadipocyte differentiation (p301, Fig 1), demonstrating the angiogenesis inhibitor of Endostatin is inherently directly inhibiting preadipocyte differentiation.
Daquinag et al. is recited as evidence to show blood vessels required for preadipocyte differentiation (p301, Fig 1), demonstrating the angiogenesis inhibitor of Endostatin is inherently directly inhibiting preadipocyte differentiation, satisfying the instant claim 7.
Claim 3 of the '493 patent disclosed endistatin as SEQ ID NO: 3 with 100% homology to YH-16 (SEQ ID NO: 2), satisfying the instant claims 8-9.
With respect to the instant claim 16, the inhibition of fat deposition in the liver of the 
With respect to the instant claim 17, Rupnick et al. teach high-fat diets have been shown to produce fatty liver in both animal and human (p4755, col 2, Potential Mechanisms for Hepatic Fat Accumulation, last two line). Thus, it would be obvious to administer endostatin to treat an NAFLD patient due to high-fat diet.
With respect to the instant claim 18, the inhibition of expression of central regulatory factors of PPARγ is an inherent property as evidenced by Daquinag et al. (p301, col 1, para 1; Fig 1).
Response to Argument
Applicant's argument of “claims 7-9 and 16 are allowable over claims 1 and 3 of the '493 patent in view of Utzschneider et al., Rupnick et al., and Daquinag et al.” (Remarks, p18, para 2 bridging to p19, para 1-2) filed 1/27/2021 have been fully considered but they are not persuasive. See response to arguments above.

Claims 7, 16, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10, 674,968 B2 (the '968 patent) in view of Utzschneider et al. (The Journal of Clinical Endocrinology & Metabolism 91(12):4753-4761, previously cited 4/13/2020) in view of Rupnick et al. (Proc Natl Acad Sci USA. .
Claim 1 of the '968 patent disclosed a method and human endostatin variant.
Claim 1 of the '968 patent does not explicitly teach the use of an endostatin variant to treat non-alcoholic fatty liver disease (NAFLD).
Utzschneider et al. teach nonalcoholic fatty acid disease (NAFLD) is a common hepatic disorder characterized by fat accumulation in the liver shown as follows (p4753, col 1, line 1-3; p4754, col 2, line 1-5). Utzschneider et al. teach that lifestyle changes, mostly focused on weight loss, have been demonstrated to reduce liver transaminases and decrease liver fat content (p4758, col 1, Lifestyle modification, line 1-10). Utzschneider et al. further teach obesity leading to insulin resistance and nonalcoholic fatty acid disease (NAFLD) (p4755, Fig 2).
Utzschneider et al. teach the use of weight loss to treat insulin resistance and NAFLD, but do not explicitly teach administration of endostatin to induce weight loss.
Rupnick et al. teach "Adipose tissue mass can be regulated through the vasculature" (Title). Rupnick et al. teach the use of anti-angiogenic agents for different mouse obesity models, and treatment resulted in dose-dependent, reversible weight reduction and adipose tissue loss (Abstract). Rupnick et al. show a method of administering endostatin in appetite of ob/ob mice resulting in less weight (weight loss) in comparison to the saline control group (pl0734, col 1, Fig 5B). Thus, one of ordinary skill in the art would have been taught by administering endostatin to induce weight loss. Daquinag et al. is recited as evidence to show blood vessels required for preadipocyte differentiation (p301, Fig 1), demonstrating the angiogenesis inhibitor of Endostatin is inherently directly inhibiting preadipocyte differentiation.
Daquinag et al. is recited as evidence to show blood vessels required for preadipocyte 
Claim 1 of the '968 patent further disclosed mutants of SEQ ID Nos: 1-4 have increased anti-angiogenesis activity, satisfying the limitation of a first endostatin or functional variant thereof that is more effective in directly inhibiting preadipocyte differentiation in the instant claim 19.
Response to Argument
Applicant's argument of “claims 7, 16, and 19 are allowable over claims 1 and 3 of the '968 patent in view of Utzschneider et al., Rupnick et al., and Daquinag et al.” (Remarks, p19, last two para bridging to p20) filed 1/27/2021 have been fully considered but they are not persuasive. See response to arguments above.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Coulon et al. and evidenced by Daquinag et al. teach a method of administering endostatin to treat a disease as applied to claims 7, 16, 18, and further in view of Folkman et al. (US 2006/0251699 A1).
Claim 21 is drawn to the method of claim 7 is for treating glucose intolerance, wherein the subject has glucose intolerance.
Coulon et al. and evidenced by Daquinag et al. teach a method for treating non-alcoholic fatty liver disease, insulin resistance or glucose intolerance via administering endostatin or a functional variant thereof as applied to claims 7, 16, 18 above.
Coulon et al. and evidenced by Daquinag et al. do not explicitly the method is for treating glucose intolerance.
Folkman et al. teach the use of an endostatin as an anti-angiogenic agent in treating or preventing diseases or conditions [Abstract, 0038]. Folkman et al. further teach the treated diseases comprising type 2 diabetes, insulin resistance and glucose intolerance [0109], reading on the limitation in claim 21.

Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Utzschneider et al. in view of Rupnick et al. and Daquinag et al. teach a method of administering endostatin to treat a disease as applied to claims 7, 16-18 and further in view of Folkman et al. (US 2006/0251699 A1).
Claim 21 is drawn to the method of claim 7 is for treating glucose intolerance, wherein the subject has glucose intolerance.
Utzschneider et al. in view of Rupnick et al. and Daquinag et al. teach a method for treating non-alcoholic fatty liver disease via administering endostatin or a functional variant thereof as applied to claims 7, 16, 18 above.
Utzschneider et al. in view of Rupnick et al. and Daquinag et al. do not explicitly the method is for treating glucose intolerance.
Folkman et al. teach the use of an endostatin as an anti-angiogenic agent in treating or preventing diseases or conditions [Abstract, 0038]. Folkman et al. further teach the treated 
One of ordinary skill in the art would have been taught to combine the teachings (Utzschneider et al. in view of Rupnick et al. and Daquinag et al.) and Folkman’s teaching of treating glucose intolerance because Utzschneider et al. in view of Rupnick et al. and Daquinag et al. teach the use of endostatin to treat a disease, and Folkman et al. teach the use of endostatin [0038] to treat insulin resistance and glucose intolerance [0109]. The combination would have reasonable expectation of success because the references teach the use of endostatin to treat a disease. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
05-May-2021
/Soren Harward/Primary Examiner, Art Unit 1631